Mitchell, J.
This action was brought to recover for damages to plaintiff’s automobile in a collision alleged to have been caused by the negligence of the defendant, at a street crossing in Tacoma. The trial resulted in findings, conclusions and judgment for the plaintiff, from which the defendant has appealed.
The errors assigned are directed against the denial of a motion to make the complaint more definite and certain, the findings of fact and conclusions of law made and entered, the refusal of the court to make findings of fact and conclusions of law proposed by the appellant, and overruling appellant’s motion for a new trial.
*690The ruling of the trial court on the motion to make the complaint more definite and certain cannot now be urged successfully because the findings made by the court were not excepted to by the appellant, and are entirely sufficient to sustain the conclusions and judgment entered. The principal finding complained of is that, while the respondent was crossing a street, on the right-hand side of the street traveled by him, at a lawful rate of speed, with caution and prudence and having the right of way, the appellant drove into the intersection from respondent’s left, and without slowing up the speed of his car, negligently ran into respondent’s car and caused the damages complained of.
No claim of error is made respecting the admission or exclusion of evidence. The motion for a new trial was properly denied.
The judgment is affirmed.
Main, C. J., Holcomb, Bridges, and Mackintosh, JJ., concur.